Exhibit 10.1

 

SECOND AMENDMENT TO THE INTERCREDITOR AGREEMENT (this “Second Amendment”), dated
as of August 10, 2012, among JPMorgan Chase Bank, N.A., as administrative agent
for the lenders under the Senior Debt Agreement (as defined in the Intercreditor
Agreement, as defined below) (in such capacity, with its successors and assigns,
the “Senior Debt Representative”) for and on behalf of the Senior Debt Secured
Parties (as defined below), RGLD Gold AG (fka RGL Royalty AG), a Swiss
corporation (with its successors and assigns, the “Purchaser”), as purchaser of
certain refined gold from Terrane Metals Corp., a company incorporated under the
laws of British Columbia (the “Vendor”), and the Vendor.

 

W I T N E S S E T H :

 

WHEREAS, the parties hereto are parties to that certain Intercreditor Agreement,
dated as of December 10, 2010, as amended by that certain First Amendment (the
“First Amendment”) to the Intercreditor Agreement dated as of December 14, 2011
(as so amended, the “Intercreditor Agreement”);

 

WHEREAS, the Vendor and the Purchaser have agreed to amend the Royal Gold
Purchase Agreement (as defined in the Intercreditor Agreement) on terms and
conditions that have been approved by the Senior Debt Representative and the
other Senior Debt Secured Parties (as defined in the Intercreditor Agreement)
pursuant to that certain Fifth Amendment to the Credit Agreement among Thompson
Creek Metals Company Inc. (the “Borrower”), and the Senior Debt Representative
on behalf of the Senior Debt Secured Parties (the “Senior Debt Agreement
Amendment”); and

 

WHEREAS, the Purchaser, the Senior Debt Representative, on behalf of the Senior
Debt Secured Parties, and the Vendor have agreed to make certain amendments to
the Intercreditor Agreement in connection with the amendment of the Royal Gold
Purchase Agreement on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:

 

SECTION 1.         DEFINITIONS.

 

1.1          Unless otherwise defined herein, capitalized terms which are
defined in the Intercreditor Agreement are used herein as therein defined.

 

SECTION 2.         AMENDMENTS.

 

(a)           The second WHEREAS clause of the Intercreditor Agreement is hereby
amended by replacing such clause in its entirety with the following:

 

WHEREAS, Borrower, the Vendor, Royal Gold, Inc., a Delaware corporation (“Royal
Gold”), and the Purchaser are parties to the Amended and Restated Purchase and
Sale Agreement, dated as of December 14, 2011, as amended by the First Amendment
thereto (the “First Amendment to the Royal Gold Purchase Agreement”), dated as
of August 8, 2012 (as so amended, the “Royal Gold Purchase Agreement”), pursuant
to which, among other things, (i) the Purchaser has agreed to pay the Payment
Deposit (as defined below), a portion of which (A) was used by the Borrower to
acquire, directly or indirectly, certain ownership interests in the Milligan
Project (as defined below) and (B) has been and will

 

1

--------------------------------------------------------------------------------


 

be used by the Vendor in connection with the development of the Milligan Project
and (ii) upon completion of the Milligan Project, the Vendor has agreed to sell
to the Purchaser and the Purchaser has agreed to purchase from the Vendor, an
amount of Refined Gold (as defined below) equal to the Designated Percentage of
Produced Gold (as defined below).

 

(b)           Section 1 of the Intercreditor Agreement is amended by replacing
the defined term “Effective Date” in its entirety with the following:

 

“Effective Date” means the effective date of the First Amendment to the Royal
Gold Purchase Agreement as set forth therein, giving effect to the amendment of
the Royal Gold Purchase Agreement on such date.

 

(c)           Section 1 of the Intercreditor Agreement is amended by adding the
following definition in its correct alphabetical order:

 

“First Amendment to the Royal Gold Purchase Agreement” has the meaning set forth
in the second WHEREAS clause above.

 

(d)           Section 1 of the Intercreditor Agreement is amended by replacing
the defined term “Royal Gold Security Documents” in its entirety with the
following:

 

“Royal Gold Security Documents” means collectively, (i) the Amended and Restated
Security Agreement entered into as of December 14, 2011, as amended on the
Effective Date, by and between the Vendor and the Purchaser for the mining
claims and leases with respect to the Milligan Project, (ii) the Amended and
Restated Security Agreement entered into as of December 14, 2011, as amended on
the Effective Date, by and between the Vendor and the Purchaser for all personal
property of the Vendor relating to or arising out of the Milligan Project and
(iii) the Amended and Restated Security Agreement entered into as of
December 14, 2011, as amended on the Effective Date, by and between the Vendor
and the Purchaser creating a floating charge over the real property relating to
or comprising the Milligan Property.

 

SECTION 3.         CONDITIONS PRECEDENT.  This Second Amendment shall become
effective on the date (the “Effective Date”) on which all of the following
conditions have been satisfied or waived:

 

(a)           The Vendor, the Purchaser, Royal Gold and the Borrower shall have
executed and delivered the First Amendment to the Royal Gold Purchase Agreement
and the Senior Debt Representative shall have received a true and correct copy
thereof.

 

(b)           The Senior Debt Representative and the Required Lenders (as
defined in the Existing Senior Debt Agreement), on behalf of the Senior Debt
Secured Parties, and Borrower shall have executed and delivered the Senior Debt
Agreement Amendment and the Purchaser shall have received a true and correct
copy thereof.

 

SECTION 4.         CONTINUING EFFECT.  Except as expressly amended, waived or
modified hereby, the Intercreditor Agreement shall continue to be and shall
remain in full force and effect in accordance with its terms.  Except as
expressly modified by this Second Amendment, the Intercreditor Agreement is
ratified and confirmed in all respects.  Any reference to the “Intercreditor
Agreement” in any related documents shall be deemed to be a reference to the
Intercreditor Agreement as amended by the First Amendment and this Second
Amendment.

 

2

--------------------------------------------------------------------------------


 

SECTION 5.         GOVERNING LAW.  THIS SECOND AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, EXCEPT AS
OTHERWISE REQUIRED BY MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT
REMEDIES PROVIDED BY THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK ARE GOVERNED BY THE LAWS OF SUCH JURISDICTION.

 

SECTION 6.         SUCCESSORS AND ASSIGNS.  This Second Amendment shall be
binding upon and inure to the benefit of each of the parties hereto and each of
the Senior Debt Secured Parties, the Purchaser, the Vendor and their respective
successors and assigns, and nothing herein is intended, or shall be construed to
give, any other Person any right, remedy or claim under, to or in respect of
this Second Amendment.

 

SECTION 7.         ENTIRE AGREEMENT.  The Intercreditor Agreement, as amended by
the First Amendment and this Second Amendment, represents the entire agreement
between the Senior Debt Representative, the Senior Debt Secured Parties, the
Purchaser and the Vendor with respect to the subject matter of the Intercreditor
Agreement, as amended by the First Amendment and this Second Amendment, and
there are no promises, undertakings, representations or warranties by any of
them relative to the subject matter hereof not expressly set forth or referred
to herein or in the Intercreditor Agreement.

 

SECTION 8.         COUNTERPARTS.  This Second Amendment may be executed by the
parties hereto in any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  An executed signature page of this Second Amendment may be
delivered by facsimile transmission or electronic PDF of the relevant signature
page hereof.

 

SECTION 9.         HEADINGS.  Section headings used in this Second Amendment are
for convenience of reference only, are not part of this Second Amendment and are
not to affect the construction of, or to be taken into consideration in
interpreting, this Second Amendment.

 

[SIGNATURE PAGE TO FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed and delivered by their duly authorized officers as of the date first
written above.

 

 

 

JPMORGAN CHASE BANK, N.A., as the

 

Senior Debt Representative

 

 

 

 

 

By:

/s/ Brian Knapp

 

Name:

Brian Knapp

 

Title:

Vice President

 

[SIGNATURE PAGE — SECOND AMENDMENT TO INTERCREDITOR AMENDMENT]

 

--------------------------------------------------------------------------------


 

 

RGLD GOLD AG

 

 

 

 

 

By:

/s/ Bruce C. Kirchhoff

 

 

Bruce C. Kirchhoff, Authorized Signatory

 

[SIGNATURE PAGE — SECOND AMENDMENT TO INTERCREDITOR AMENDMENT]

 

--------------------------------------------------------------------------------


 

 

TERRANE METALS CORP.

 

 

 

 

 

By:

/s/ Pamela Saxton

 

 

Name:

Pamela Saxton

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[SIGNATURE PAGE — SECOND AMENDMENT TO INTERCREDITOR AMENDMENT]

 

--------------------------------------------------------------------------------